          Case 3:20-cv-05016-BHS-DWC Document 58 Filed 01/04/21 Page 1 of 1




 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     KYNTREL TREVYONE JACKSON,                        CASE NO. C20-5016 BHS-DWC
 7
                              Plaintiff,              ORDER ADOPTING REPORT
 8           v.                                       AND RECOMMENDATION

 9   TIMOTHY M. THRASHER, et al.

10                            Defendants.

11

12           This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 54. The Court

14   having considered the R&R and the remaining record, and no objections having been

15   filed, does hereby find and order as follows:

16           (1)   The R&R is ADOPTED; and

17           (2)   Plaintiff’s Motion for Preliminary Injunction and Appointment of Counsel,

18                 Dkt. 50, is DENIED.

19           Dated this 4th day of January, 2021.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge


     ORDER
